 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    YONG HAN,                                           Case No. 2:19-cv-01620-GMN-BNW
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    ZHIYOUNG DU,
10                          Defendant.
11

12          The United States Postal Service has returned as undeliverable the court’s last mailing in

13   this case. (See ECF No. 9.) Thus, it appears that Yong Han is no longer at the address on file with

14   the court. Under Local Rule IA 3-1,

15          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
16
            facsimile number. The notification must include proof of service on each
17          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
18          deemed appropriate by the court.
19   Yong Han must file a notice with his current address with the court by February 5, 2020. If Yong
20   Han does not update his address by that date, the court will recommend dismissal of this case.
21          IT IS SO ORDERED.
22          DATED: January 22, 2020
23

24                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
